In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00042-CR



           JAMEY JUSTIN SMITH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 28,912




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
           Jamey Justin Smith appeals his conviction and sentence of thirty years for the offense of

aggravated robbery.1 Based on the reasoning and analysis in our opinion in cause number 06-14-

00041-CR, issued on even date herewith, we overrule Smith’s points of error and affirm the trial

court’s judgment and sentence.



                                                    Josh R. Morriss, III
                                                    Chief Justice

Date Submitted:            May 20, 2015
Date Decided:              September 23, 2015

Do Not Publish




1
    See TEX. PENAL CODE ANN. § 29.03 (West 2011).

                                                       2